Title: Thomas Jefferson to George Sullivan, 8 October 1809
From: Jefferson, Thomas
To: Sullivan, George


          Sir  Monticello Oct. 8. 09.
          I have to acknolege the reciept of your favor of Sep. 15. the most interesting enquiries for us respecting the French spinning machine are 1. whether, when adjusted for spinning wool, cotton, & flax, it is as simple as the former spinning machines? 2. whether it requires, as they do any & what preparatory machines, such as for carding, roving Etc 3. whether they can be made on a small scale of from 6. to 20. spindles for the use of a single family. & 4. the price comparatively with the former machines. in answer to your enquiry how they may best be introduced for sale in this state, I must inform you we have no large manufactories in Virginia. this state, tho’ without any comparison, manufacturing more clothing than any other in the union, does it all in private families, each for it’s own use, & no more. no homespun is ever to be bought scarcely in our stores. hence you see the importance to us of the above enquiries. whenever you shall be able to answer them, I shall recieve the information with thanks. I salute you with esteem & respect.
          
            Th:
            Jefferson
        